Title: From Thomas Jefferson to John Trumbull, 20 February 1791
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Philadelphia Feb. 20. 1791.

Much hurried while you were here, I was the less exact in sending you the inclosed, because I knew I could send it to Charleston before you would have occasion for it. There I hope it will meet you in good health, and resolved to return by the way of the Natural bridge. Remember you will never be so near it again, and take to yourself and your country the honor of presenting to the world this singular landscape, which otherwise some bungling European will misrepresent. On that rout you will surely take my daughters in your way, who as well as my son in law will be very happy to receive you at Monticello, and do the honours of the house instead of grand—papa. I am with great affection Dear Sir Your friend & servt,

Th: Jefferson

